[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This court has for review simultaneous motions for judgment in the plaintiff's appeal of a decision of the Board of Review under the Unemployment Compensation Act. The plaintiff alleges that he was wrongfully denied unemployment compensation benefits when after not appearing on three different occasions for an psychological evaluation, his employment was terminated.
In an administrative appeal, this court's role is limited as to the findings of fact and it can neither "retry the facts or hear evidence."United Parcel Service, Inc. v. Administrator, 209 Conn. 381, 385,551 A.2d 724 (1988). It is "limited to a review of the record certified and filed by the board of review," id., and it "is bound by the findings of the subordinate facts and reasonable factual conclusions made by the appeals referee where, as here, the board of review adopted the findings and affirmed the decision of the referee." Burnham v. Administrator,184 Conn. 317, 321, 439 A.2d 1008 (1981), quoting DaSilva v.Administrator, 175 Conn. 562, 564, 402 A.2d 755 (1978). The reviewing trial court must "decide whether the referee acted unreasonably, arbitrarily or illegally." Finkenstein v. Administrator, 192 Conn. 104,113, 470 A.2d 1196 (1984).
A review of this record indicates the facts set forth in the record, including but not limited to the plaintiff's failure to attend any of the three scheduled fitness for duty examinations, supports the conclusions reached by the referee and the Board. This court therefore grants the defendant's motion and dismisses the appeal.
Berger, J.